PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Li Tan
413 Adams Street
Richland, WA 99352



In re Application of 
Tan, Li
Application No. 13/913,167
Filed: June 7, 2013
For: SYSTEM AND METHODS FOR USING LIMIT-USE ENCRYPTED CODE TO TRANSFER VALUES SECURELY AMONG USERS
:
: 	DECISION ON PETITION
: 	UNDER 37 CFR 1.181
:	
: 	
:
:


This is a decision on the petition under 37 CFR 1.181, filed December 30, 2020, requesting that the Office revert Examiner’s unauthorized alternation to the consented AFCP version of Examiner’s amendment included the Notice of Allowance issued on October 22, 2020.

The petition is DISMISSED AS MOOT.



Background

On April 9, 2020, a final Office action was mailed.
On August 10, 2020, an After Final Consideration Pilot Program 2.0 (AFCP 2.0) request was filed.
On September 23, 2020, an Interview was held between Examiner and Petitioner to discuss claim amendments under AFCP 2.0, with a documented agreement to an Examiner’s amendment.
On October 22, 2020, a Notice of Allowance was issued including an Examiner’s amendment containing claim language different than that consented to in the AFCP 2.0 agreement. 
On December 30, 2020, the instant petition was filed requesting the Office revert Examiner’s unauthorized alternation to the consented AFCP version of Examiner’s amendment.
On February 17, 2021, an Interview was held between Examiner and Petitioner to discuss claim amendments, with a documented agreement to a newly proposed Examiner’s amendment.
On February 26, 2021, a Corrected Notice of Allowance was issued, including the newly agreed upon Examiner’s amendment.

In view of the fact the Examiner has issued a Corrected Notice of Allowance on February 26, 2021, the instant petition requesting the Office revert Examiner’s unauthorized alternation of the consented AFCP version of Examiner’s amendment is considered moot. 

Accordingly, the petition filed under 37 CFR § 1.181 is DISMISSED AS MOOT.

Any questions regarding this decision should be directed to Will Brandenburg at (571) 270-5488.

/PETER H CHOI/Acting Director, Technology Center 3600                                                                                                                                                                                                       _____________________________
Peter Choi,
Acting Director Technology Center 3600
(469) 295-9171

/WB/ 02/26/2021